— Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered June 15, 1990, convicting defendant upon his plea of guilty of the crime of assault in the first degree.
Upon pleading guilty to assault in the first degree, defendant was sentenced to a term of imprisonment of 3 to 9 years. While this sentence was not the most lenient authorized by statute, it was also not the harshest, for defendant could have received a sentence of 5 to 15 years’ imprisonment (see, Penal Law § 70.02 [1] [b]; [2] [a]; [3], [4]). In addition, defendant pleaded guilty knowing that he would receive the sentence ultimately imposed by County Court. Under the circumstances and given defendant’s criminal history, we cannot say that County Court abused its discretion in imposing sentence (see, People v Dean, 155 AD2d 774, lv denied 75 NY2d 812; People v Gray, 131 AD2d 590; People v Kazepis, 101 AD2d 816).
Weiss, P. J., Mikoll, Levine, Mercure and Casey, JJ., concur. Ordered that the judgment is affirmed.